Exhibit 10.4

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is dated as of March 24, 2016 by
and between Banc of California, Inc., a Maryland corporation (the “Company” and,
together with its subsidiaries and affiliates, including Banc of California,
N.A. (the “Bank”), “Employer”), and Brian Kuelbs (“Employee”).

WHEREAS, Employer desires to employ Employee and Employee desires to be employed
by Employer upon the terms and subject to the conditions set forth herein.

NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained, the parties hereby agree as follows:

1. Employment. Employer hereby agrees to employ Employee, and Employee hereby
accepts employment with Employer upon the terms and conditions herein set forth.

2. Term. The term of employment under this Agreement shall begin on April 1,
2016 (the “Commencement Date”) and shall expire on April 1, 2018 (the “Term End
Date”), unless terminated sooner as hereinafter provided or unless extended as
provided in the next sentence. Commencing on the Term End Date, and on each
annual anniversary of such date (such date and each annual anniversary thereof,
the “Renewal Date”), unless previously terminated, the term of this Agreement
shall be extended for one additional year, unless either party notifies the
other party at least ninety (90) days prior to the applicable Renewal Date that
the term shall not be so extended. Reference herein to the term hereunder shall
refer to both the initial term and any extended term hereunder.

3. Duties. During the term of this Agreement:

 

  (a) Employee shall be employed by Employer on a full-time basis as Executive
Vice President with such authority, duties and responsibilities as reasonably
may be assigned to Employee by Employer from time to time, which shall initially
consist of the position as Chief Investment Officer reporting directly to the
Chief Executive Officer of the Company, and shall perform such other duties and
responsibilities on behalf of Employer and its affiliates as reasonably may be
directed by the Board of Directors of the Company (the “Board”); and

 

  (b)

Employee shall devote his full business time, energy, and skill to the business
of Employer and to the promotion of Employer’s best interests, except for
vacations and absences made necessary because of illness; provided, however,
that it shall not be a violation of this Agreement for Employee to, either for
free or for personal compensation, subject to Section 11, his fiduciary duties
to the Company and the Bank, and his compliance with the Company’s policies and
procedures in effect from time to time applicable to employees of either the
Company or the Bank with respect to actual or potential conflicts of interest,
including, without limitation, the Code of Business Ethics and Conduct, serve as
a director of



--------------------------------------------------------------------------------

  any entity that has been previously disclosed to and approved by the Board.

4. Compensation. During the term of this Agreement:

 

  (a) Employee shall be paid a base salary at the rate of $500,000 per annum
(“Annual Base Salary”), payable in accordance with Employer’s normal payroll
practices (but not less frequently than monthly), as such practices may be
determined from time to time, and subject to customary tax withholdings. The
Compensation Committee of the Board (the “Committee”) will review the Annual
Base Salary at least annually and, in its discretion, may increase such salary;
provided, however, that, at the point in time that the Company’s consolidated
assets shall first exceed $10 billion, as determined on the basis of the
Company’s quarterly or annual financial statements, the Committee shall consider
increasing the Annual Base Salary to $600,000 per annum, which increase shall be
subject to the Committee’s sole discretion.

 

  (b) Employee shall be eligible to receive an annual bonus, determined in the
sole discretion of the Committee (“Annual Bonus”), with respect to each fiscal
year during the term, with an annual target bonus equal to 100% of the Annual
Base Salary in effect as of the beginning of such fiscal year (the “Target
Bonus”); provided, however, that the actual Annual Bonus may be higher or lower
than the Target Bonus and shall be prorated for any partial year.

 

  (c) Employee shall be eligible to receive, effective as of the Commencement
Date, a grant under the Company’s 2013 Omnibus Stock Incentive Plan (the
“Omnibus Incentive Plan”) of performance-based non-qualified options, subject to
performance objectives comparable to similarly situated executive officers of
the Company, to acquire 120,000 shares of the Company’s common stock (the
“Signing Grant”). The Signing Grant, including any applicable vesting
requirements, shall be governed by the terms and conditions of the award
agreement and the form of grant as prescribed under the Omnibus Incentive Plan,
and shall vest in equal installments over a term of five (5) years, subject to
Employee’s continuous service over the vesting period, which vesting shall
commence upon April 1, 2017 and continue until the Signing Grant shall become
fully vested on April 1, 2022.

 

  (d) Employee shall be eligible for additional or special compensation, such as
equity awards, incentive pay or bonuses, based upon Employee’s performance as
the Committee may in its discretion from time to time determine. Any amounts
payable under this Section 4(c) that constitute “nonqualified deferred
compensation” within the meaning of Section 409A (as defined in Section 14(a))
shall be subject to such terms or conditions that satisfy the applicable
requirements of Section 409A.

 

2



--------------------------------------------------------------------------------

All such payments, and any other compensation provided by Employer to Employee,
whether under this Agreement or otherwise, will be subject to such deductions
and clawback (recovery) as may be required to be made pursuant to law,
government regulation, order, stock exchange listing requirement (or any policy
of Employer adopted pursuant to any such law, government regulation, order or
stock exchange listing requirement) or by agreement with, or consent of,
Employee.

5. Automobile and Other Expenses. During the term of this Agreement, Employer
shall lease and allow Employee use of, one (1) new-condition Chevy Volt or such
other automobile as determined in the discretion of the Company (the
“Automobile”). Employee shall be solely responsible for all fuel, maintenance
and other similar charges associated with Employee’s personal non-business use
of the Automobile. Employee shall obtain and constantly maintain in good
standing, at Employer’s expense, a comprehensive automobile liability policy in
a form reasonably acceptable to Employer (the “Policy”). Employee shall cause
the insurance provider of the Policy to list Employer as an additional insured
and Employee shall provide Employer with a certificate evidencing the Policy.
Any damage or liability caused or associated with Employee’s use of the
Automobile shall be the sole responsibility of Employee. At the conclusion of
the term of this Agreement or the expiration of the lease of the Automobile,
whichever occurs first, Employee shall promptly return the Automobile to
Employer in good condition, normal wear and tear excepted. Employee shall be
reimbursed for other expenses incurred in connection with Employer’s business in
accordance with Employer’s expense reimbursement policy for senior executives.

6. Benefits. Employee shall be entitled to participate in such life insurance,
medical, dental, pension, supplemental disability, retirement plans and other
programs as may be approved from time to time by Employer for the benefit of its
executive employees.

7. Flexible Time Off. Employee shall be entitled to take off as much time as
needed or as appropriate (“FTO”), consistent with his professional
responsibilities and business needs; provided that Employee is meeting his work
responsibilities; and provided, further, that he is demonstrating a level of
commitment and conscientiousness that is sufficient to satisfy his professional
responsibilities to Employer. Employee will receive his usual base salary during
approved FTO unless Employee is on an extended leave that is unpaid pursuant to
Employer’s employee handbook or applicable law (e.g., FMLA, CFRA or other
extended leave). Because FTO is not an accrued benefit, Employee will not be
eligible for a payout of FTO at the time of separation from Employer, regardless
of the reason for the separation.

8. Termination.

 

  (a) Employee’s employment with Employer shall automatically be terminated
(i) by reason of Employee’s death or (ii) by reason of Employee’s becoming
permanently disabled for purposes of Employer’s long-term disability program.

 

  (b)

Employer may terminate Employee’s employment hereunder for any reason, with or
without Cause, at any time upon notice to Employee, but any termination by
Employer other than termination with Cause shall not

 

3



--------------------------------------------------------------------------------

  prejudice Employee’s right to compensation or other benefits under this
Agreement.

 

  (c) Employee may terminate his employment hereunder without Good Reason at any
time upon sixty (60) days’ prior written notice to Employer. Given the
importance of Employee’s position with Employer, Employee’s access to and use of
confidential information, and the irreparable harm that Employee’s departure
would likely cause to Employer, its customer relationships, and its business
opportunities, Employee agrees that, during the period (the “Notice Period”)
commencing on the date on which Employer receives notice of Employee’s
termination of his employment without Good Reason (the “Notice Date”) and ending
on the earlier of (i) sixty (60) days following the Notice Date and (ii) such
earlier date as designated by Employer (the “Separation Date”), Employee shall
remain an employee of Employer and shall not be free to begin an employment
relationship with another entity, absent Employer’s authorized written consent.
During the Notice Period, Employer shall continue to pay Employee a base salary
in accordance with its regular salary practices and Employee shall be entitled
to participate in Employer’s benefit plans to the extent permitted by such plans
and applicable law. During the Notice Period, Employer reserves the right to
(A) change or remove any of Employee’s duties, (B) require Employee to remain
away from Employer’s premises, and/or (C) take such other action as determined
by Employer to aid and assist in the transition process associated with
Employee’s departure. During the Notice Period, Employee shall continue to act
in a manner consistent with this Agreement and his duty of loyalty to Employer.
Employer may waive or terminate the Notice Period at any time and for any reason
or for no reason, in which case the Separation Date shall be the date on which
Employer notifies Employee of such waiver or termination.

 

  (d) Employee may terminate his employment with Good Reason within ninety
(90) days following the occurrence of any condition constituting Good Reason;
provided that (i) Employee has first provided notice to Employer specifying in
reasonable detail the condition giving rise to the Good Reason, (ii) Employee
has provided Employer with a period of thirty (30) days to remedy the condition
(and the notice so specifies), and (iii) Employer has failed to remedy the
condition within this thirty (30)-day period.

 

  (e) Employer and Employee may terminate Employee’s employment with Employer
pursuant to Section 2.

9. Severance Benefits.

 

  (a) In the event of the termination of Employee’s employment, for any reason,
Employee shall be entitled to any Accrued Obligations.

 

4



--------------------------------------------------------------------------------

  (b) In the event that Employer terminates Employee’s employment without Cause
or Employee resigns with Good Reason, subject to Section 9(c) and Employee’s
compliance with Sections 10, 11, and 12, Employee shall be entitled to severance
pay in an amount equal to the Annual Base Salary in effect on the Commencement
Date multiplied by the number of years or partial years remaining prior to the
Term End Date (as it may be extended pursuant to Section 2), payable in
twenty-four (24) equal monthly installments commencing on the first business day
coincident with or next following the sixtieth (60th) calendar date following
Employee’s termination of employment. If Employee dies during such
twenty-four (24)-month period, all remaining eligible benefits under this
section shall be paid to Employee’s designated beneficiary (or if no beneficiary
has been designated, then to Employee’s estate).

 

  (c) Any severance pay to be paid pursuant to Section 9(b) is subject to and
conditioned upon Employee signing and delivering (and not revoking) to Employer
a general release and waiver (in a form reasonably acceptable to Employer),
waiving all claims Employee may have against Employer, its parents,
subsidiaries, successors, assigns, affiliates, and their respective executives,
officers and directors relating to Employee’s employment with Employer.

 

  (d) Notwithstanding any other provision of this Agreement to the contrary, if
payments under this Agreement, together with any other payments received or to
be received by Employee in connection with a “change in control” (for purposes
of Section 280G of the Internal Revenue Code of 1986, as amended (the “Code”))
would cause any amount payable to Employee to be nondeductible for federal
income tax purposes pursuant to Section 280G of the Code, then the payments and
benefits under this Agreement shall be reduced (but not to an amount less than
zero) to the extent necessary so as to maximize payments to Employee without
causing any amount to become nondeductible. Employee shall determine the
allocation of such reduction among payments to Employee.

 

  (e) Notwithstanding any other provision of this Agreement to the contrary, any
payments made to Employee pursuant to this Agreement, or otherwise, are subject
to and conditioned upon their compliance with 12 U.S.C. § 1828(k) and any
regulations promulgated thereunder, including 12 C.F.R. Part 359.

 

  (f) For purposes of this Agreement:

 

  (A)

“Accrued Obligations” means (i) any base salary that Employee has earned but not
been paid during or prior to Employee’s termination of employment, (ii) any
business expenses that are reimbursable under Section 5 that were incurred by
Employee as of Employee’s termination of employment but have not been

 

5



--------------------------------------------------------------------------------

  reimbursed on the date of termination, subject to the submission of any
required substantiation and documentation, and (iii) any payments or benefits to
which Employee or his beneficiary or estate is entitled under the terms of any
applicable employee benefit plan.

 

  (B) “Cause” means Employee’s personal dishonesty, incompetence, willful
misconduct, breach of a fiduciary duty involving personal profit, intentional
failure to perform stated duties, willful violation of any law, rule or
regulation (other than traffic violations or similar offenses) or final
cease-and-desist order, or material breach of any provision of this Agreement.
Employee shall not be deemed to have been terminated with Cause unless and until
there shall have been delivered to Employee a copy of a resolution, duly adopted
by the affirmative vote of not less than a majority of the entire membership of
the Board at a meeting or meetings of the Board called and held for such purpose
(after reasonable notice to Employee and an opportunity for Employee, together
with Employee’s counsel, to be heard before the Board), stating that in the good
faith opinion of the Board, Employee has engaged in conduct described in the
preceding sentence and specifying the particulars thereof in detail. For
purposes of this section, the term “incompetence” shall mean inability, as
determined by the Board in its reasonable judgment, to perform stated duties.

 

  (C) “Good Reason” means the occurrence of any of the following without
Employee’s express written consent:

 

  (1) assignment to Employee of a title other than Executive Vice President;

 

  (2) unless required by regulatory authorities, reduction of the Annual Base
Salary of Employee;

 

  (3) a material breach this Agreement by Employer; or

 

  (4) a requirement that Employee relocate his principal business office outside
of the Los Angeles-Orange County metropolitan areas.

10. Nonsolicitation.

 

  (a)

Unless otherwise agreed in writing, during the term of this Agreement, and for a
period of twenty-four (24) months following a termination of Employee’s
employment with Employer entitling Employee to severance pay under Section 9(b),
Employee shall not induce or attempt to induce any individual or entity who was
an employee, agent or independent contractor of Employer or any of its
affiliates during the period of

 

6



--------------------------------------------------------------------------------

  Employee’s employment hereunder to discontinue providing services to Employer
or any of its affiliates.

 

  (b) Unless otherwise agreed in writing, during the term of this Agreement, and
for a period of twenty-four (24) months following a termination of Employee’s
employment with Employer entitling Employee to severance pay under Section 9(b),
Employee shall not, and will not assist any other person to (i) hire or solicit
for hiring any employee of Employer or any of its affiliates or seek to persuade
any employee of Employer or any of its affiliates to discontinue employment or
(ii) solicit or encourage any independent contractor providing services to
Employer or any of its affiliates to terminate or diminish its relationship with
them.

11. Nondisclosure of Confidential Information. Employee acknowledges that
Employer and its affiliates may disclose confidential information to Employee
during the term of this Agreement to enable him to perform his duties hereunder.
Employee hereby covenants and agrees that, except as required by law, regulatory
directive or judicial order, he will not, without the prior written consent of
Employer, during the term of this Agreement or at any time thereafter, disclose
or permit to be disclosed to any third party by any method whatsoever any of the
confidential information of Employer or any of its affiliates. For purposes of
this Agreement, “confidential information” shall include, but not be limited to,
any and all records, notes, memoranda, data, ideas, processes, methods,
techniques, systems, formulas, patents, models, devices, programs, computer
software, writings, research, personnel information, customer information,
financial information of Employer or any of its affiliates, plans, or any other
information of whatever nature in the possession or control of Employer which
has not been published or disclosed to the general public, or which gives to
Employer or any of its affiliates an opportunity to obtain an advantage over
competitors who do not know of or use it. Employee further agrees that if his
employment hereunder is terminated for any reason, he will leave with Employer
and will not take originals or copies of any and all records, papers, programs,
computer software and documents and all matter of whatever nature containing
secret or confidential information of Employer or any of its affiliates. The
foregoing covenants will not prohibit Employee from disclosing confidential or
other information to other employees of Employer or to third parties to the
extent that such disclosure is necessary to the performance of his duties under
this Agreement.

12. Intellectual Property. Employee agrees promptly to reduce to writing and to
disclose and assign, and hereby does assign, to Employer, its subsidiaries,
successors, assigns and nominees, all inventions, discoveries, improvements,
copyrightable material, trademarks, programs, computer software and ideas
concerning the same, capable of use in connection with the business of Employer
or any of its affiliates, which Employee may make or conceive, either solely or
jointly with others, during the period of his employment by Employer, its
subsidiaries or successors. Employee agrees, at Employer’s expense, that upon a
request by Employer, to execute, acknowledge and deliver to Employer all such
papers, including applications for patents, applications for copyright and
trademark registrations, and assignments thereof, as may be necessary, and at
all times to assist Employer, its parent, subsidiaries, successors, assigns and
nominees in every proper way to patent or register said programs, computer
software, ideas, inventions, discoveries, improvements, copyrightable material
or trademarks in any and all

 

7



--------------------------------------------------------------------------------

countries and to vest title thereto in Employer, its parent, subsidiaries,
successors, assigns or nominees. Upon a request by Employer, Employee will
promptly report to Employer all discoveries, inventions or improvements of
whatsoever nature conceived or made by him at any time he was employed by
Employer, its parent, subsidiaries or successors. All such discoveries,
inventions and improvements which are applicable in any way to Employer’s
business shall be the sole and exclusive property of Employer.

13. Additional Remedies. Employee recognizes that his services hereunder are of
a personal, special, unique and extraordinary character and irreparable injury
will result to Employer and to its business and properties in the event of any
breach by Employee of any of the provisions of Sections 10, 11 or 12, and that
Employee’s continued employment is predicated on the commitments undertaken by
him pursuant to such Sections. In the event of any breach of any of Employee’s
commitments pursuant to Sections 10, 11 and 12, Employer shall be entitled, in
addition to any other remedies and damages available, to injunctive relief to
restrain the violation of such commitments by Employee or by any person or
persons acting for or with Employee in any capacity whatsoever.

14. Section 409A.

 

  (a) Notwithstanding anything to the contrary in this Agreement, if at the time
of Employee’s termination of employment, Employee is a “specified employee”
within the meaning of Section 409A of the Code and the regulations and guidance
of general applicability issued thereunder (“Section 409A”), any and all amounts
payable under Section 9(b) that constitute “nonqualified deferred compensation”
under Section 409A and would (but for this provision) be payable within six
(6) months following the date of termination, shall instead be paid on the next
business day following the expiration of such six (6)-month period or, if
earlier, upon Employee’s death, in each case, with interest from the date on
which payment would otherwise have been made, calculated at the applicable
federal rate provided under Section 7872(f)(2)(A) of the Code. If Employee
receives compensation under Section 9 that can in part be treated as paid under
a “separation pay plan” described in Treasury Regulations
Section 1.409A-1(b)(9), then, to the extent permitted under Section 409A, such
compensation shall be treated as first made from the separation pay plan.

 

  (b) For purposes of Section 9, all references to “termination of employment”
and correlative phrases shall be construed to require a “separation from
service” (as defined in Treasury Regulations Section 1.409A-1(h) after giving
effect to the presumptions contained therein).

 

  (c) Each payment made under this Agreement shall be treated as a separate
payment and the right to a series of installment payments under this Agreement
shall be treated as a right to a series of separate payments.

 

8



--------------------------------------------------------------------------------

  (d) Any amount that Employee is entitled to be reimbursed or to have paid on
his behalf under this Agreement that would constitute nonqualified deferred
compensation subject to Section 409A shall be subject to the following
additional rules: (i) no reimbursement of any such expense shall affect
Employee’s right to reimbursement of any such expense in any other taxable year;
(ii) reimbursement of the expense shall be made, if at all, promptly, but not
later than the end of the calendar year following the calendar year in which the
expense was incurred; and (iii) the right to reimbursement shall not be subject
to liquidation or exchange for any other benefit.

15. Adjustments to Comply with Final Interagency Guidance on Sound Incentive
Compensation Policies. Notwithstanding anything herein to the contrary, the
compensation or benefits provided under this Agreement are subject to
modification, as necessary to comply with requirements imposed by the Company’s
Board of Directors to comply with the “Final Interagency Guidance on Sound
Incentive Compensation Policies” issued on an interagency basis by the Federal
Reserve System, the Office of the Comptroller of the Currency, the Federal
Deposit Insurance Corporation and the Office of Thrift Supervision, effective
June 25, 2010, or any amendment, modification or supplement thereto, which shall
be deemed to include, without limitation, any rules adopted pursuant to
Section 956 of the Dodd-Frank Wall Street Reform and Consumer Protection Act.

16. Provisions Required By Law. Notwithstanding anything herein to the contrary,
any provisions that are now or are in the future required by applicable law,
rule, regulation or regulatory guidance or policy of general applicability to be
included in this Agreement that are not expressly stated herein (including,
without limitation, any provisions so required under 12 C.F.R. Section 163.39)
shall be deemed to be a part of this Agreement as fully as if such provisions
were expressly stated herein.

17. No Duplication of Employer Obligations. With respect to any payments or
other compensation to be provided hereunder by Employer, the provision of such
payments or other compensation by any subsidiary or affiliate of the Company
shall be deemed to reduce, to the same extent, the obligation of the Company to
provide such payments or other compensation, and vice versa.

18. Assignment; Benefit. No party shall have the right to assign this Agreement
or any rights or obligations hereunder without the consent of the other party;
provided, however, that Employer may assign its rights and obligations hereunder
(i) to any entity controlled by, under the control of, or under common control
with, Employer (as long as such entity is no less capable of fulfilling the
obligations of Employer hereunder), or (ii) to any successor to Employer upon
any liquidation, dissolution or winding up of Employer, upon any merger or
consolidation of Employer or upon any sale of all or substantially all of the
assets of Employer (as long as such successor is capable of fulfilling the
obligations of Employer hereunder).

19. Waiver. Failure of any party hereto at any time to require performance by
any other party of any provision of this Agreement shall in no way affect the
rights of such first party to require performance of that provision, and any
waiver by any party hereto of any provision of

 

9



--------------------------------------------------------------------------------

this Agreement shall not be construed as a waiver of any continuing or
succeeding breach of such provision, a waiver of the provision itself, or a
waiver of any rights under this Agreement.

20. Severability. If any clause, phrase, provision or portion of this Agreement
or the application thereof to any person or circumstance shall be invalid or
unenforceable under any applicable law, such event shall not affect or render
invalid or unenforceable the remainder of this Agreement and shall not affect
the application of any clause, provision or portion hereof to other persons or
circumstances.

21. Benefits. The provisions of this Agreement shall inure to the benefit of
Employer, its successors and assigns, and shall be binding upon Employer and
Employee, its and his heirs, personal representatives and successors, including,
without limitation, Employee’s estate and the executors, administrators or
trustees of such estate.

22. Governing Law. To the extent not governed by the federal laws of the United
States of America, this Agreement shall be construed and enforced in accordance
with the laws of the State of California. Any dispute between the parties hereto
not relating to the enforcement of Section 10, 11 or 12 shall be settled by
arbitration in California in accordance with the then applicable rules of the
American Arbitration Association and judgment upon the award rendered may be
entered in any court having jurisdiction thereof.

23. Notices. All notices, requests, demands and other communications in
connection with this Agreement shall be made in writing and shall be deemed to
have been given when delivered by hand or two (2) business days after mailing at
any general or branch United States Post Office, by registered or certified mail
postage prepaid, addressed as follows, or to such other address as shall have
been designated in writing by the addressee:

If to Employer:

Banc of California, Inc.

18500 Von Karman, Suite 1100

Irvine, California 92612

Attention: General Counsel

If to Employee:

At Employee’s last address in the records of Employer.

24. Entire Agreement. This Agreement sets forth the entire understanding of the
parties and supersedes all prior agreements, arrangements, and communications,
whether oral or written, pertaining to the subject matter hereof (including,
without limitation, the Offer Letter, dated as of July 28, 2015, by and between
Employer and Employee), and this Agreement shall not be modified or amended
except by written agreement of Employer and Employee.

25. Captions. The headings and captions hereof are for convenience only and
shall not affect the construction of this Agreement.

 

10



--------------------------------------------------------------------------------

26. Counterparts. This Agreement may be executed in multiple counterparts, each
of which shall be deemed an original and all of which shall constitute but one
and the same instrument.

27. Construction. Employer and Employee acknowledge that this Agreement was the
result of arms-length negotiations between sophisticated parties, each
represented by legal counsel. Each and every provision of this Agreement shall
be construed as though both parties participated equally in the drafting of
same, and any rule of construction that a document shall be construed against
the drafting party shall not be applicable to this Agreement.

28. Survival. The obligations contained in this Agreement shall survive the
termination of Employee’s employment with Employer or expiration of this
Agreement as necessary to carry out the intentions of the parties as described
herein.

[Signature Page Follows]

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
first set forth above.

 

BANC OF CALIFORNIA, INC. By:  

/s/ Steven A. Sugarman

Name: Steven A. Sugarman Title:   Chairman, President and Chief Executive
Officer

 

EMPLOYEE

/s/ Brian Kuelbs

Brian Kuelbs

 

[Signature Page to Kuelbs Employment Agreement]